Citation Nr: 1635802	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to May 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

In December 2012 and August 2015, the Board remanded the claim to obtain new medical opinions as to the etiology of the Veteran's metatarsalgia.  The Board finds that there has not been substantial compliance with the remand orders.

In the August 2015 Remand, the Board noted that the February 2013 opinion was inadequate because it failed to address the Veteran's lay statement that he had experienced foot pain since his time in service, to include setting forth medical reasons for accepting or rejecting the Veteran's statements.  The VA examiner also failed to discuss the Veteran's competent lay statements.  Finally, the Board stated that the examiner gave no opinion as to the relationship between the Veteran's multiple episodes of left ankle sprain with subsequent metatarsalgia, and the Veteran's current foot disorder.  The Board noted the examiner focused on whether the Veteran had a history of fractures in his feet or ankles, and after concluding that there was no such history, reasoned that the Veteran's foot disorder was related to other factors.

In a September 2015 addendum opinion, the VA clinician who provided the February 2013 opinion stated: "My opinion is unchanged as stated above.  The Veteran may offer subjective complaints of "foot pain" ever since his time in service however, there is no objective evidence available to support this being service connected as stated in both C&P examinations with medical opinions in 03/04/2009 and then 02/16/2013."
The Board finds that the addendum opinion is inadequate.  The VA examiner failed to fully address the Veteran's assertion that he has had foot pain since service.  The VA examiner deferred to the previous opinions, which as noted above, were previously found inadequate.  The VA examiner did not provide an opinion as to whether there is a relationship between the Veteran's multiple episodes of left ankle sprain with subsequent metatarsalgia and his current disorder.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the September 2015 addendum opinion did not include a complete and accurate rationale for the opinion, the claim must be remanded for a new VA opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a new medical opinion from a VA clinician of appropriate expertise other than the examiner who provided the February 2013 and September 2015 opinions.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on a review of the evidence of record, the examiner must state whether the Veteran's current foot disorder is causally connected to or a residual from his in-service left ankle injury, including the in-service left ankle sprain in August 1963, following a 15 foot fall onto his left foot.  In rendering the opinion, the examiner must fully address the Veteran's lay statements, specifically his statement that he has experienced foot pain since service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

